Citation Nr: 1450217	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-40 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2014, the Veteran testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the Veteran's VA claims file.

At the September 2014 hearing, the Veteran expressed a desire to reopen the claim of entitlement to service connection for tinnitus.  This claim to reopen has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b)(2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be remanded for further development.

The Veteran asserts entitlement to service connection for bilateral hearing loss, which she contends is due to her active military service.  Specifically, she claims to have incurred hearing loss due to jet engine noise exposure during her active duty service.  See, e.g., Board hearing transcript dated September 2014.

With regards to in-service injury, the Veteran's service treatment records (STRs) and DD-214 indicate that she served in the Navy from October 1985 to October 1989.  The Veteran testified that, during her assignment to Naval Air Station, she was exposed to continuous jet engine noise.  Id.  She indicated that she worked as an administrator during her active duty service.  She explained that her office was closely approximated to the airplane hangars, which were located next to the flight line.  Id.  In July 1985, her STR enlistment audiogram revealed the following:




HERTZ


1000
2000
3000
4000
RIGHT
10
0
5 
5
LEFT
25
10
15
20

The Veteran's discharge audiogram performed in September 1989 reflected the following pure tone thresholds:




HERTZ


1000
2000
3000
4000
RIGHT
10
05
00 
15
LEFT
35
25
15
20

The Board notes that no hearing profile was indicated on the Veteran's STRs.

The Veteran was afforded a VA audiological examination in August 2009 and a VA ear disease examination in September 2009.  The August 2009 examiner's report showed audiometric results, which revealed mild hearing loss in the left ear, sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014) (Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  However, puretone threshold and speech recognition scores of the right ear did not demonstrate sufficient hearing loss to qualify for a disability for VA compensation purposes under 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)  Critically, since the last VA examination, the Veteran has acquired hearing aids.  See Board hearing transcript dated September 2014.  Accordingly, there remains a question of diagnosis with respect to the right ear.

With respect to the question of medical nexus, the August 2009 examiner provided a negative opinion.  The examiner stated,

Service medical records documented normal hearing in the right ear and a pre-existing hearing loss in the left ear on the enlistment physical.  No significant permanent shift in hearing thresholds was documented on the follow up audiogram dated 9/22/1989.  Therefore, it is less likely than not that current hearing loss began during military service.

See VA examination report dated August 2009.

The September 2009 VA examiner, concurred with the August 2009 examiner's findings, and stated, "she has a conduction hearing loss on the left which was present on entrance and exit from the military.  I feel this is some form of tympanosclerosis....  I agree with audiology that I do not think this is related to her military experience."  See VA addendum dated September 2009. 

To this end, the Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that both VA examiners indicated that the Veteran had hearing loss of the left ear, which pre-existed her military service.  Crucially, neither examiner provided an opinion as to whether the pre-existing left ear hearing loss was aggravated by her military service, beyond the natural progression of the disability.  Critically, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

Given the incomplete medical picture, the Board finds that a new VA examination is necessary to address the questions of whether the Veteran's current hearing loss is related to service to include whether she had a pre-existing hearing loss in the left ear that was aggravated by her military service, beyond the normal progression of the disability.  On examination, the examiner should address the Veteran's in-service jet noise exposure and her competent report of continued symptomatology as described above.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with her claims file. 38 U.S.C.A. § 5103A(c) (West 2002). Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at the VA Medical Center or any other facility, since May 2012. All such available documents should be associated with the claims file

2.  Then, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any bilateral hearing impairment.  The claims file should be made available and reviewed by the examiner. All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently shown hearing impairment had its onset in service or is otherwise related to the Veteran's military service, to include her  statements of jet engine noise exposure.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner should provide an opinion as to whether the Veteran's left ear hearing loss preexist any of the Veteran's periods of active service, which occurred from October 1985 to October 1989.  If preexisting any period(s) of service, did the left ear hearing loss worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease?  In responding to this question, please address the Veteran's contentions that her hearing loss has gotten worse since her most recent period of active duty service from  October 1985 to October 1989. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




